DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Office Action is responsive to amendments filed for No. 17/061098 on December 20, 2021.  After careful reviewing the disclosure, the amended claims and the arguments filed in the amendment, examiner had added new grounds rejections.  Examiner apologies for such late changes and made this action as non-final.  Examiner would like to invite the attorney to contact the examiner if further clarification is needed.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “a density of the mesh material is substantially uniform”. The meaning of the claim limitations that include the phrase “substantially uniform” is unclear because no guidance or boundaries are provided to determine how is “substantially uniform” measured. 
Claim 11 recites the limitation “a distance between opposing segments of the frame is substantially larger than a cross-sectional thickness of opposing segments of the frame”. The meaning of the claim limitations that include the phrase “substantially larger” is unclear because no guidance or boundaries are provided to determine how “substantially larger” is measured. 
Claim 14 recites the limitation “opposing segments of the frame are substantially parallel”. The meaning of the claim limitations that include the phrase “substantially larger” is unclear because no guidance or boundaries are provided to determine how “substantially parallel” is measured. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri et al. (Hereafter Echeverri) US-PG-PUB No. 2018/0014973 in view of Ishida et al. (Hereafter Ishida) US-PG-PUB No. 2009/0103762 and further in view of Wu et al. CN 202998400 (For examination purports English machine translation of Wu would be use as cited reference).

Regarding claim 1, Echeverri teaches
Headphones (Fig. 4 shows a hearing protection headset 110), comprising: 
a left earpiece (Fig. 4 shows a first ear cup 112); 
a right earpiece (Fig. 4 shows a second ear cup 112); and 
a headband assembly (Fig. 4 shows a headband 114) extending between the left (i.e. first ear cup 112) and right earpieces (i.e. second ear cup 112), the headband assembly (i.e. headband 114) comprising: 
a frame defining a central opening (Fig. 4 shows an opening 120) and having left (Fig. 4 shows a first end 116) and right (Fig. 4 shows a second end 118) frame ends and a central frame region between and elevated relative to the left (i.e. first end 116) and right (i.e. second end 118) frame ends as shown in Fig. 4. Echeverri further teaches in Fig. 4 of compressible pad (i.e. mesh) 122 comprise a woven or nonwoven mesh (Para. [0040], Lines 5-8)
Echeverri does not explicitly teach that a signal cable electrically coupling the left and right earpieces and extending through an interior volume defined by the frame.
	Ishida teaches in Fig. 6 of a connection cord 330 coupling the left and right earpieces and extending through an interior volume defined by the frame (para. [0057], Lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headphone, as taught by Echeverri, with the connection cord, as taught by Ishida.  The motivation is to hide the cable inside the frame to prevent loose or exposed wires or cables in the headphone which are unappealing and certainly undesirable in some work environment.
The combination of Echeverri and Ishida do not explicitly teach that the mesh extending across the central opening between opposing segments of the central frame region and also between the left and right frame ends.
	Wu teaches in Fig. 1 of a grid structure 110 extending across a central opening of a U-shaped headband 100 between opposing elbows 120 of a central frame region and also between a left and a right connection block 210.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headphones, as taught by the combination of Echeverri and Ishida, with the mesh extending across the central opening between opposing segments of the central frame region and also between the left and right frame ends, as taught by Wu. The motivation is to use the mesh to ventilate the headphone and provide comfortableness to the user.

Regarding claim 4, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 1 as outlined above. Echeverri teaches that the mesh comprises a mesh material (Para. [0040], Lines 5-8) and a locking feature (para. [0041], Lines 15-20) extending around a periphery of the mesh material, the locking feature being engaged within a channel defined by the frame as shown in Fig. 4.

Regarding claim 5, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 4 as outlined above. Echeverri teaches that the locking feature defines an alignment feature that prevents misalignment of the mesh with the central opening (Para. [0045], Lines 1-12).

Regarding claim 6, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 4 as outlined above.
The combination of Echeverri, Ishida and Wu do not explicitly teach that the mesh material comprises nylon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a nylon mesh since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Nylon mesh fabrics are used for applications that require versatility, durability, and strength.

Regarding claim 7, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 4 as outlined above.
The combination of Echeverri, Ishida and Wu do not explicitly teach that a first density of a central region of the mesh material is lower than a second density of a peripheral region of the mesh material and wherein the mesh material closes the central opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first density of the central region of the mesh material is lower than the second density of a peripheral region of the mesh material and wherein the mesh material closes the central opening, since such a modification would have involved a mere change in shape or size of a prior art device is a design consideration within the skill of the art. The motivation is to provide increased comfort and an improved fit to the user.

Regarding claim 10, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 4 as outlined above. Echeverri teaches that a density of the mesh material is substantially uniform (Para. [0042], Lines 23-24).

Regarding claim 11, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 1 as outlined above. Echeverri teaches in Fig. 4 that a distance between opposing segments of the frame is substantially larger than a cross-sectional thickness of opposing segments of the frame.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Echeverri et al. (Hereafter Echeverri) US-PG-PUB No. 2018/0014973, Ishida et al. (Hereafter Ishida) US-PG-PUB No. 2009/0103762 and Wu et al. CN 202998400 (For examination purports English machine translation of Wu would be use as cited reference) further in view of Wahl et al. (Hereafter Wahl) US-PG-PUB No. 2007/0184881.

Regarding claim 3, the combination of Echeverri, Ishida and Wu teach all the features with respect to claim 1 as outlined above.
The combination of Echeverri, Ishida and Wu do not explicitly teach that the frame is joined with a first stem region to form a y-shaped geometry.
	Wahl teaches in Fig. 7 that transverse bands 74a and 74b are joined with sliding arm 68 to form a y-shaped geometry. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headphone, as taught by the combination of .

9.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri et al. (Hereafter Echeverri) US-PG-PUB No. 2018/0014973 in view of Wu et al. CN 202998400 (For examination purports English machine translation of Wu would be use as cited reference).

Regarding claim 12, Echeverri teaches
a portable listening device (Fig. 4 shows a hearing protection headset 100), comprising: 
a headband (Fig. 4 shows a headband 114) defining a central opening (Fig. 4 shows an opening 120) and a channel positioned around a periphery of the central opening as shown in Fig. 4 and Para. [0049], Lines 11-15;
a mesh assembly (Fig. 4 compressible pad 122....Para. [0040], Lines 5-8), comprising: a flexible mesh material covering the central opening (Para. [0040], Lines 5-8). Echeverri further teaches of a locking feature (Para. [0041], Lines 15-20) extending around a periphery of the flexible mesh material and engaged within the channel (Para. [0049], Lines 11-15).
Echeverri does not explicitly teach that the flexible mesh material extending across the central opening between opposing segments of the central frame region and also between the left and right frame ends.
	Wu teaches in Fig. 1 of a grid structure 110 extending across a central opening of a U-shaped headband 100 between opposing elbows 120 of a central frame region and also between a left and a right connection block 210.


Regarding claim 13, the combination of Echeverri and Wu teach all the features with respect to claim 12 as outlined above. Echeverri teaches in Fig. 4 that the headband comprises a frame that defines the central opening.

Regarding claim 14, the combination of Echeverri and Wu teach all the features with respect to claim 13 as outlined above. Echeverri teaches in Fig. 4 that opposing segments of the frame are substantially parallel.

Regarding claim 15, the combination of Echeverri and Wu teach all the features with respect to claim 12 as outlined above. Echeverri teaches in Fig. 4 that a segment of a portion of the headband defining the central opening has a circular cross-sectional geometry.

Regarding claim 16, the combination of Echeverri and Wu teach all the features with respect to claim 12 as outlined above. Echeverri teaches that the locking feature has a tapered geometry that facilitates insertion of the locking feature into the channel (Para. [0049], Lines 11-15).

Regarding claim 17, the combination of Echeverri and Wu teach all the features with respect to claim 12 as outlined above. Echeverri teaches in Fig. 4 that a first earpiece (Fig. 4 shows a first ear cup 112) coupled to a first end (Fig. 4 shows a first end 116) of the headband and a second earpiece (Fig. 4 shows a second ear cup 112) coupled to a second end (Fig. 4 shows a second end 118) of the headband opposite the first end as shown in Fig. 4.

Regarding claim 18, Echeverri teaches
Headphones (Fig. 4 shows a hearing protection headset 110), comprising: 
a left earpiece (Fig. 4 shows a first ear cup 112); 
a right earpiece (Fig. 4 shows a second ear cup 112); and 
a headband (Fig. 4 shows a headband 114) coupling the left earpiece (i.e. first ear cup 112) and right earpiece (i.e. second ear cup 112), the headband (i.e. headband 114) comprising: 
a frame defining a central opening (Fig. 4 shows an opening 120) and having left (Fig. 4 shows a first end 116) and right (Fig. 4 shows a second end 118) frame ends and a central frame region between and elevated relative to the left (i.e. first end 116) and right (i.e. second end 118) frame ends as shown in Fig. 4;
a mesh (Fig. 4 shows a compressible pad 122 comprise a woven or nonwoven mesh…Para. [0040], Lines 5-8) coupled to the frame of the hearing protection headset 110 as shown in Fig. 4. Echeverri further teaches in Fig. 4 the mesh (i.e. compressible pad 122) forming a curved profile such that a central region of the mesh (i.e. compressible pad 122) is elevated above the left (i.e. first end 116) and right (i.e. second end 118) frame ends and below the central frame region as shown in Fig. 4.
Echeverri does not explicitly teach that the mesh extending across the central opening between opposing segments of the central frame region and also between the left and right frame ends.
	Wu teaches in Fig. 1 of a grid structure 110 extending across a central opening of a U-shaped headband 100 between opposing elbows 120 of a central frame region and also between a left and a right connection block 210.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headphones, as taught by Echeverri, with the mesh extending across the central opening between opposing segments of the central frame region and also between the left and right frame ends, as taught by Wu. The motivation is to use the mesh to ventilate the headphone and provide comfortableness to the user.

Regarding claim 19, the combination of Echeverri and Wu teach all the features with respect to claim 18 as outlined above. Echeverri teaches in Fig. 4 that the mesh (Fig. 4 compressible pad 122 ....Para. [0040], Lines 5-8) comprises a mesh material (Para. [0040], Lines 5-8) and a locking feature (Para. [0041], Lines 15-20) extending around a periphery of the mesh material, the locking feature being engaged within a channel defined by the frame (Para. [0049], Lines 11-15).

Regarding claim 20, the combination of Echeverri and Wu teach all the features with respect to claim 19 as outlined above. Echeverri teaches in Fig. 4 that the mesh is coupled to attachment regions of the left and right frame ends and with attachment regions of the central frame region (Para. [0041], Lines 15-20).  
Allowable Subject Matter
10.	Regarding claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is objected to as being dependent upon claim 7.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653